DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 6-10, filed 3/30/21, with respect to claims 1-8 have been fully considered and are persuasive.  
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a touch display driving apparatus and specifically including "wherein in the display frame period, the touch driver circuit is configured to detect the current common electrode row during one of the plurality of first touch driving periods and during one of the plurality of second touch driving periods, the one of the plurality of the first touch driving periods is not temporally adjacent to the display driving period during which the corresponding gate lines are driven, and the one of the plurality of second touch driving periods is not temporally adjacent to the display driving period during which the corresponding gate lines are driven”.
In regards to claim 5, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: an operation method of a touch display driving apparatus and specifically including "wherein in the display frame period, the touch driver circuit is configured to detect the current common electrode row during one of the plurality of first touch driving periods and during one of the plurality of second touch driving periods, the one of the plurality of the first touch driving periods is not temporally adjacent to the display driving period during which the corresponding gate lines are driven, and the one of the plurality of second touch driving periods is not temporally adjacent to the display driving period during which the corresponding gate lines are driven”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	5/11/21


/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622